{¶ 81} To succeed on his failure-to-accommodate claim, Pflanz had to prove three elements — that he was disabled, that his employer was aware of the disability, and that he could do his job with reasonable accommodation.  I agree with the majority opinion that Pflanz failed to prove the third element when he failed to prove that an equivalent position for which he qualified was available.  On that basis, and that basis alone, Pflanz's claim failed, and our analysis need not go further.
 {¶ 82} The lead opinion unnecessarily discusses the first element of the test — whether Pflanz had a disability.  We need not decide whether Pflanz had a disability, and therefore need not determine which activities Ohio law considers "major life activities."  The majority's conclusion that "lifting" is not a major life activity is against all precedent they discuss, and the discussion is strained at best.  We should leave this issue for another day.
 {¶ 83} Because Pflanz's claim failed the third prong of the test, summary judgment was properly granted for the city on the failure-to-accommodate claim. I concur with the lead opinion's analysis and conclusions on the remaining assignments of error.
Please Note:
The court has recorded its own entry on the date of the release of this Opinion. *Page 769